W HI T E PA PER



   Version 1.0
Legal Disclaimer
This white paper is for informational purposes only and does not constitute an offer or solicitation to
sell securities or other investments. It may contain forward-looking statements, subject to risks and
uncertainties that could cause actual results to differ materially. RareX does not guarantee the accuracy
of statements made in (or in connection with) this white paper or the conclusions reached herein, and
expressly disclaims any and all liability for any direct or consequential loss or damage of any kind what-
soever arising directly or indirectly from: (i) reliance on any statement contained in this white paper, (ii)
any error, omission or inaccuracy in any such statement, and (iii) any other matter connected with or
attributable to statements contained in this whitepaper.

RRX tokens will not be intended to constitute securities in any jurisdiction. This white paper does not
constitute a prospectus or offer document of any sort and is not intended to constitute an offer of securi-
ties or a solicitation for investment in securities in any jurisdiction. RareX does not provide any opinion
or any advice to purchase, sell, or otherwise transact with RRX tokens and the fact of presentation of this
white paper shall not form the basis of, or be relied upon in connection with, any contract or investment
decision.

Any potential RRX token holders or investors should seek appropriate independent professional advice
prior to relying on or entering into any commitment or transaction based on material published in this
white paper, which is material purely published for reference purposes alone.




                                                                                                           2
                TABLE OF CONTENTS




INTRODUCTION                         4



INDUSTRY OVERVIEW                    5



FEATURES                             7



REGULATORY APPROACH                 10



REVENUE MODEL                       11



TOKENOMICS                          11



GOVERNANCE                          18



TOKEN SALE                          19



ROADMAP                             22



TEAM AND ADVISORS                   23



CONTACT INFORMATION                 25



RISKS                               26




                                         3
Introduction
 Mission Statement

 We believe that the rarest and most profitable assets should not just be reserved for the
 wealthy, but for all. RareX was founded under our core principals of inclusiveness, access
 and choice. We exist to democratize rare assets and make them accessible to everyone.

 Some of the greatest long-term returns in the market are limited to the rarest of assets, like
 fine art, rare coins and iconic real estate that costs a fortune and are out of reach for 99% of
 us. We founded RareX believing everyone should have access to these rarest of assets. With
 RareX, everyone may now choose to own equity in some of the highest valued and
 appreciating assets.




 About RareX
 RareX will be the first global exchange to trade tokenized rare assets. It will be a platform
 where owners of rare assets, such as art, numismatic coins, iconic real estate properties,
 antiquities and other collectibles, can offer fractional ownership to everyday retail investors.
 RareX will function both as a crypto-based real-time auction for the initial sale of whole or
 partial rare assets and as a marketplace for users to easily trade rare asset-backed tokens.

 Additionally, RareX will invite into our ecosystem and incentivize all current market
 participants, including rare asset owners, purchasers/investors, custodians, auctioneers,
 authenticators, appraisers, insurers, and auditors. RRX will be the native token of the
 platform and will be used for trading and gaining priority access to new auctions of rare as-
 sets. RareX will allow for millions of new investors to own pieces of extraordinarily valuable
 assets worldwide that were previously accessible only to the world’s wealthiest individuals
 and institutions.


                                                                                                    4
Industry Overview
 What is a Rare Asset?

 Rare assets are objects that are typically one-of-a-kind, or perhaps only a few of such exist in
 the world. Rare assets can be art, such as a Van Gogh painting, a vandalized Banksy phone
 booth, or an authentic Warhol. Rare assets can be rare coins, such the first US Silver Dollar
 issued in 1794. Rare and iconic real estate can also be thought of as a rare asset, such as the
 Empire State Building or the Sydney Opera House. Collector’s items and memorabilia also
 constitute rare assets, such as a Mickey Mantle rookie card or an original Gutenberg Bible.
 There are plenty or other example of rare assets, such as stamps, vintage cars, antiques,
 autographs, and others. Because all of these assets are so rare, they are often exorbitantly
 expensive to own. RareX is looking to take anything that is rare and real and make it possible
 for anyone to own a piece of it.



             Problems and Challenges
             • The rarest of assets appreciate faster than other types of assets
             • Auctions charge enormous fees to buyers and sellers
             • Auction bidding can distort real value
             • Only the wealthiest can afford exposure
             • Costly and risky to secure and hold




                                                                         Source: Lear Capital

             Rare coins have far outpaced stocks and gold bullion historically


                                                                                                5
                                                               Source: The Economist


     Rare luxury items often appreciate much faster than traditional equities




RareX Solutions
• Accessible global platform
• No accreditation required
• No 20-30% auction fees or high commissions
• Verified and bonded asset authentication, custodial providers and insurance
• Decentralized asset exchange




                                                                                       6
Features
Rare and Real Asset First Issuance
 RareX will function as an online crypto auction. We will be the first place for users to buy newly
 created rare asset tokens. We will be the first and only platform to have initial rare Security
 Token Offerings (STOs). Actual tokenization services will be provided separately by our
 partners, but we will be the only platform to issue initial offerings of newly tokenized rare
 assets. Entire assets or partial assets may be tokenized and sold by their current owners. Users
 will be able to buy these initial fractionalized rare assets at a set price, rather than having to
 engage in bidding wars. This also avoids exorbitant middleman fees that auctions and brokers
 charge, which typically fall on both the buyer and seller, making it extremely costly to trade. By
 creating never-before-seen liquidity through tokenization, we are able to introduce a new form
 of capitalization for owners and also democratize rare asset ownership for millions of everyday
 retail investors. This will result in greater velocity, frequency and availability of rare assets to
 retail investors and collectors.


Non-Custodial Decentralized Exchange

 We recognize the risks that come with centralized platforms and believe that trustless systems
 of exchange are the future of cryptoasset trading. RareX will enable trading in a manner that
 allows customers to always retain complete control of their assets. RareX will be built on the 0x
 protocol and offer off-chain order books and on-chain settlements. We believe this will create
 the best possible experience, allowing users to have total custody of their assets while also
 providing cheaper, seamless order matching. RareX will never be able to access users’ assets,
 who will each control their wallets with their own private key. This structure provides an
 optimal security model and will give users confidence that their assets are always safe.


Fungible and Non-Fungible Token Trading

 RareX will be unique in that it will offer trading for different types of tokens, both fungible
 and non-fungible tokens. We see this as wholly necessary for rare asset trading. Each individ-
 ual asset issued will come with a single, unique non-fungible token that will be granted to the
 owner and transferred to the approved custodian and function as an immutable representation
 of ownership of that asset. This may be a deed or certificate of ownership, for example, and will
 be in the form of an ERC-721 token. RareX will also offer users the ability to trade asset-backed
 tokens of rare assets in the form of ERC-20 tokens. These will represent fractional ownership in
 each asset and there may be up to millions of the same fungible asset-token in existence. We see
 both types of tokens as vital to giving users access to rare and real ownership.


                                                                                                    7
All Assets are Verified & Appraised by Institutional Experts

 Before any asset is tokenized and put on the RareX platform, it will be verified for authenticity
 and appraised by experts. These experts will be notable, long-trusted institutions, such as mu-
 seums, the American Numismatic Society, and other experts in their respective fields. We are
 committed to the most transparent process so that only genuine, high-value assets are traded on
 the platform. This will help protect users from fraud and allow for a smoother price
 discovery process once the asset is being traded on the platform. Only bonded, verified assets
 will be accepted into the RareX Network, providing assurance that even in the event of fraud,
 the value of the underlying asset is covered. Through the smart contract terms, all token holders
 will be covered, as well.


Only Fully-Insured Assets

 Every asset that is tokenized and traded on the platform will be fully insured. Insurance
 information will be publicly available to users at all times. Users will be 100% protected from
 any risk associated with the rare asset. If the asset is damaged, broken, or lost for whatever
 reason, users will be fully reimbursed. We will work with projects, such as EtherRisk, that
 utilize smart contracts to ensure claims payouts are seamless and instant.



Highest Security Standards
 Security is a number one priority of RareX. We will adhere to the highest security standards in
 the industry to ensure that we never have a single hack, breach, or loss of funds ever. By taking
 a high security, low custody approach, we eliminate much of the risk associated with cryptoas-
 set trading. Our decentralized exchange and support for decentralized wallets ensures hackers
 or other bad actors will not be able to access any user assets through the RareX platform. Some
 of the other RareX security protocols put in place include, offline storage, AES-256 encryption
 for wallets and private keys, SSL encryption for website traffic, bug and security audit bounty
 programs, and several other high-level security processes.



U.S. Based Company
 Unlike many other exchanges, RareX has elected to be based in the United States. By
 headquartering in the US, we hope to give our users and investors the assurance and confidence
 that their assets are safe and recoverable at any time. RareX is committed to building the highest
 quality crypto exchange. RareX is based in Wyoming, taking full advantage of the most
 crypto-friendly state regulatory environment in the country.




                                                                                                   8
Audited Asset Holdings and Financials

 RareX is committed to providing full transparency and accountability to its users. That is why
 we will perform audits of our holdings and disclose them to the community on a continual
 basis. We believe that the majority of crypto exchanges currently operating are not doing
 enough to build trust among users. Not only will we be fully transparent, we will ensure that
 the owners of rare assets listed on the platform will also be fully transparent. Users should be
 able to trade on our platform without any concern about our financial standing or the state of
 the rare asset they own.




Additional Features

          User Friendly Exchange Interface
          Multilingual Support
          Web and Mobile Applications
          Advanced APIs
          Regulatory Compliance




                                                                                                9
Regulatory Approach
The current regulatory environment surrounding the crypto trading industry remains
haphazard and uncertain. There are several regulatory agencies that have claimed some juris-
diction regarding the trading of cryptocurrencies and other cryptoassets. The main agencies
involved are the Securities and Exchange Commission (SEC), the Commodity Futures Trading
Commission (CFTC), and the Financial Crimes Enforcement Network (FinCEN). The Internal
Revenue Service has outlined its position on cryptoassets when it comes to tax regulations, as
well. Additionally, the Consumer Financial Protection Bureau (CFPB) has also made public
statements with regard to cryptocurrency trading. Both the US House of Representative and
the Senate have held several hearings on cryptocurrency and are considering crafting
comprehensive legislation on the trading of cryptoassets in the near future. However, the
details of such remain unclear.

RareX takes its approach to regulation seriously and works to ensure that we are 100% in
compliance with all existing regulations, despite the uncertainty and constantly shifting state
of regulatory affairs. RareX is a US-based company and will comply with all state and federal
laws regarding cryptocurrency and other cryptoassets, as well as all laws regarding the
trading of securities.

While we maintain that the RRX Utility Token will not constitute a security, many of the
asset-backed tokens that will be traded on the RareX platform will likely constitute
securities in the form of Security Tokens. Thus, RareX is committed to working hand-in-hand
with the SEC to become fully licensed to trade securities. We will also ensure that we have
robust Know Your Customer (KYC) and Anti-Money Laundering (AML) processes that
prevent any abuse or criminal activity on the platform. RareX will also have to work locally
with several state jurisdictions to ensure it is allowed to operate as a money transmitter, if so
required.

We understand the need to work with regulators while also protecting our customers. By
working with regulators, we believe the RareX brand will be that most transparent,
consistent, and trustworthy. We aim to be a crypto trading platform that adheres to the
highest standards and one that acts a model for all other exchanges in the industry to follow.




                                                                                               10
Revenue Model
  Fees:

  Trading Fees – 1%

  Listing Fee – Varies on value of asset

  *Trading fees will be discounted when using RRX tokens


  Initial Issuance Trading Fee – 3 to 5%

  This fee will apply to trades made during an initial issuance. This will be for whenever a new
  asset is tokenized and it is the first chance for any traders to purchase such tokens.


  Priority Access Fee - Varies

  This will be the fee that users must pay to be able to purchase a rare asset in the first few days
  of an initial issuance. It will be a flat fee. Users holding a minimum number of RRX tokens at
  the time a new asset issuance is announced will be exempt from paying this fee and will
  automatically have priority access.




Tokenomics
The RRX Token
The RRX token will be a utility token on the RareX platform. We will follow the Core Framework for
Consumer Tokens laid out by The Brooklyn Project, which has developed guidelines for best practices for
issuing new tokens.

RRX will be used by traders as a form of payment for various services and will be necessary to access
certain features offered on the platform. RRX token will function on top of the Ethereum blockchain as a
ERC-20 token. As an ERC-20 token, RRX will be able to be traded on RareX, as well as any exchange that
supports ERC-20 tokens. RRX can be held in Ethereum wallets, such as Ledger, Trezor, Metamask and
others.



                                                                                                      11
RRX Token Uses:
             Paying for all fees on platform
             25% off trading fees when using RRX in the first year of issuance
             Priority access for new asset issuances (with Priority Access Fee waived)

             Compensating and incentivizing all participants in the RareX ecosystem


RRX will resemble other exchange-based tokens in the space in several ways. Users can pay fees
in RRX, such as regular trading fees, listing fees, and others. However, users will not be
obligated to pay fees in RRX. They will have the option to pay in BTC, ETH, and others. Users
will receive a 25% discount when using RRX tokens for the first year for trading fees. This
percentage will decrease over time to incentivize early adoption and grow users.



                       1st Year        2nd Year        3rd Year        4th Year         5th Year

      Discount           25%             15%             10%              5%             None
        Rate




Priority Access
There is also a unique feature to the RRX token. Holding RRX will give users priority access for
new rare asset issuances. For instance, say, hypothetically, RareX announces that we are tokeniz-
ing the Starry Night Van Gogh Painting. When the initial sale of all Starry Night-backed tokens
starts, only users who were holding a minimum number of RRX tokens in their wallet at the
time this was announced will be able purchase Starry Night tokens for the first three days.

Because new asset issuances will be random, users will be incentivized to hold RRX tokens in
their wallet in order to ensure priority access. This factor will encourage long-term holding, low
velocity of RRX trading, and greater price stability than other utility tokens. This, along with the
fixed supply and ongoing token burn, aligns the tokenomics of RRX properly with the RareX
growth strategy. As more users onboard to the RareX platform, the price of RRX should rise ac-
cordingly. Binance’s BNB has proven to be a relatively stable asset by providing real user utility
to its community. Likewise, RareX aims to build a community of HODLers through the clear
value offered through discounts and priority access to upcoming rare STOs.




                                                                                                   12
Token Burn
We will create a fixed supply of RRX tokens, meaning that there will never be more RRX
created at a later date. The initial total supply of RRX will be 100,000,000. However, over the
course of 5 years, RareX will burn 30% of all RRX tokens, or 30M tokens. RareX will do so by
buying back and destroying 6M tokens each year.

The token burn will start after the public sale ends, which will be in Q2 2020, or one year fol-
lowing the initial issuance, unless it sells out sooner than expected. Thus, in 2025, all the RRX
will have been burned, leaving a total supply of 70M tokens.

In the event the tokens do not sell out by the end of the public sale, the number of burned
tokens will equal the number required to reach a maximum total of 70M tokens.


The RareX Ecosystem
There is an assortment of various parties involved in the sale and trading of a rare asset, all
with differentiating interests. RareX aims to create a decentralized ecosystem so all parties
involved are properly incentivized and rewarded. We aim to align incentives to encourage
all parties to act honestly and work to grow the success of the RareX platform over the long-
term. We will provide new benefits that were not possible in the legacy system of rare asset
trading, which will further encourage all parties to choose the RareX platform over traditional
methods.

Parties involved in the RareX Ecosystem (in alphabetical order):

APPRAISER - 3rd party responsible for the valuing of a rare asset before an initial issuance

AUCTIONEER - 3rd party responsible for a forced sale of the rare asset

AUDITOR - 3rd party responsible for verifying on an ongoing basis that all assets have con-
tinued compliance including custodianship, insurance and RareX exchange compliance

AUTHENTICATOR - 3rd party responsible for verifying the authenticity of the rare asset
(bonded and insured). In the case of real estate, this would be a title insurance company

CUSTODIAN - An approved person or entity responsible for the storage and security of the
physical asset and representative non-fungible token This could potentially be the Owner,
such as in the case of a Museum, OR the Originator, like in the case of a large trusted broker-
age house like Sothebys, Christies, Phillips, China Garden or Stacks-Bowers, OR the property
management company in the case of income generating real estate

EXCHANGE - This is RareX, the platform responsible for the initial public Security Token
Offering (STO) of fungible asset-backed tokens, the ongoing trading of the tokens, and
providing liquidity to token holders



                                                                                                  13
INSURER - The insurance company or blockchain collective (such as EtherRisk or Tides)
responsible for insuring the underlying value of the asset and paying out all token holders
in the event of a loss. This is really secondary re-insurance for just the tokenized portion of
the asset. The Owner is also responsible for insuring 100% of the asset and naming RareX as
additionally insured.

ORIGINATOR - Person who originates the tokenization of a physical asset. This may be the
person who initially incentivizes the owner to list their asset or, if directly listed, could be the
owner themselves.

OWNER - Initial owner of the physical rare asset

PURCHASERS - Purchasers of fractional ERC-20 rare asset tokens

SELLERS - Sellers of ERC-20 rare asset tokens

TOKENIZATION PLATFORM - Partner platform responsible for tokenizing each asset. They
create the tokens and code all compliance and investment terms into the contract before it is
offered on the RareX platform.




                                                                                                  14
RareX will provide incentives on the platform by splitting many of the fees and liquidity
premiums between ourselves and contributing parties. By liquidity premiums, we mean the
markup on the value of a rare asset that will occur from the new liquidity introduced through
the RareX exchange and the ability to trade those fractional assets. Rare assets are one of the
most illiquid assets in the market. They typically demand upwards of a 10% premium for a
seller to liquidate their ownership through an auction house and up to a 30% premium for
the buyer. It often takes 3-6 months with some buyers even resorting to pawn shops in dire
circumstances. By allowing ownership fractionalization and opening up trading to millions of
new potential buyers, each rare asset will inevitably come at a premium upon initial issuance.
Rarex will build in some of this premium automatically when the price is set during a rare
asset initial issuance, which we estimate to be somewhere between 10% and 25% depending
on the asset.

For instance, if there is a piece of art worth $1M based on appraisals from multiple
institutional experts, it may receive a liquidity premium once listed on RareX upwards of
25% due to new underlying demand. In this example, the asset would be listed at a value of
$1.25M. With the new value of the asset instantly appreciated, and only made possible by
RareX’s service offerings, we intend to reward contributing parties to help facilitate the
process of initial issuance. We intend to split the premium in the following manner:

Initial Liquidity Premium (10-30%of total value depending on the asset)

Originator: 50% of the premium
Custodian: 50% of the premium


In addition to the initial issuance of the token, to further incentivize parties and align all
interests on a continual basis over the time period an asset is traded, we will split the ongoing
trading fees on the platform, as well. This includes the trading fees for initial issuances and
for ongoing trading fees afterwards. We intend to split the initial issuance fees in the
following manner:

Initial Issuance Trading Fee (3-5% depending on the asset):

Originator: 25% after all flat fees have been paid
RareX: 75% after all flat fees have been paid


After the initial issuance is complete, the asset will be traded freely on the RareX
decentralized exchange platform. There will be trading fees associated with all trades.
RareX will take a majority of the ongoing trading fees, however we will split a portion of
them among other parties to ensure incentives are properly aligned. We intend to split the
ongoing trading fees in the following manner:



                                                                                              15
Trading Fees (1%):
Custodian: 20% of all fees after all flat fees have been paid
Originator: 20% of all fees after all flat fees have been paid
Owner: 10% of all fees after all flat fees have been paid
RareX: 50% of all fees after all flat fees have been paid

Note: For users who are using RRX tokens to perform trading, RareX will absorb the discount
from their portion For example, in Year One, the 25% RRX discount will only come out of the
50% allocated to RareX, leaving RareX with 25% of the fees during the first year.


Flat fees must be paid to several parties when tokenizing and listing a rare asset for issuance.
RareX will pay these parties from a portion of revenue raised from the initial issuance trading
fees. These parties include:

Authenticator: flat fee (as to keep this disinterested 3rd party impartial)

Appraiser: flat fee (as to keep this disinterested 3rd party impartial)

Insurer: flat fee to pay initial premium

Tokenization Platform: flat fee for tokenization services


Flat fees must be paid to several parties throughout the course of trading to make sure that
assets are secure and protected against damages. The parties that will be paid during the
course of trading will be the following parties:

Auditor: They will be paid a flat free to audit the holdings of the Custodian to ensure that the
asset is indeed held by the Custodian and has no damage or other issues. RareX will be
responsible for paying the auditor.

Insurer: They will be paid out on a quarterly basis the amount of the agreed premium set
during the initial issuance. RareX will be responsible for paying the insurer.


RareX will work with the tokenization platforms at the time of tokenization to ensure that the
terms of all trading fees will be embedded directly into the tokens’ smart contract. By doing
this, all parties with a claim to trading fees can be paid out directly via smart contract. This
ensures lower risk for all parties and allows RareX to function more efficiently because
RareX never has to act as a 3rd party to handle paying out parties. All interested parties will
see revenue from fees deposited directly into their wallets as trades are executed and as fees
are paid.


                                                                                               16
Token Trading Terms
For every asset tokenized, there will be a mandatory time period set where another liquidity
event must occur. There will be three options that may occur, which will ultimately be
decided by the owner, who has a right of first refusal to redeem all outstanding fractional
tokens. The three main scenarios will be as follows:

1.     Owner Buyback
2.     Renewal/Retokenization
3.     Auction Entire Asset to New Owner

Whichever option the owner chooses, a fixed date will be set so owners have the option to
regain 100% ownership of their assets and token holders will still be guaranteed an eventual
payout based on market value, or even a premium over market value. Terms will be
customizable but will typically be on a 3-, 5- or 10-year basis. The terms will be set prior to
initial issuance so purchasers understand their investment and so all payouts can be
embedded into the smart contract of the token.

Owner Buyback

In this scenario, the owner who listed the rare asset on the RareX exchange has the first option
to buy back all the tokens that have been issued. The purchase price will be determined using
a moving average of the past 90 days in order to avoid any market manipulation near the
closing date. Additionally, a predetermined premium, between 5-20% over the 90-day moving
average may be offered by the owner and enforced by the smart contract. All token holders
will be paid out via smart contract and the owner will retain full ownership of the rare asset
once again. All tokens will be destroyed after the transaction is complete.

Renewal/Retokenization

In this scenario, the token holders may vote to renew ownership of the asset for another equal
term (3, 5 or 10 years). The rare asset will go through the process again of being tokenized and
re-listed on the RareX exchange. All token holders will pay a renewal fee of 5-10% to cover
custodial and insurance costs for the new term. Token holders will have the option of
receiving the new asset tokens in a 1:1 ratio or, instead, may opt to sell the tokens for the fair
market value at the time of the renewal on the exchange. The new tokens will be embedded
with new terms. All original tokens will be destroyed.

Auction

In this scenario, the rare asset will go up for a traditional auction at the end of the trading
term through a predetermined approved auction house. Whatever price it sells for at the
auction will then be proportionally paid out to the owner and all token holders. The
custodian will be responsible for completing the transaction and paying out all parties. All
tokens will be destroyed after the transaction is complete. .

                                                                                                  17
Governance
RareX is committed to upholding the values of decentralization. We believe that RareX should
not be a platform controlled by one powerful entity without any accountability or input from
its users and other important parties. In that spirit, RareX will implement a system of
governance that will be open, transparent, and flexible, putting the interest of the greater
community first. RareX aims to be one of the first successful decentralized autonomous
organizations dealing in asset-backed Security Tokens and a model for all others in the future.

The entity that will govern the platform will be called the RareX Foundation. The Foundation
will be made up of representatives that are elected by the RareX community. Ideally, they will
be experts and professionals in the respective areas needed to efficiently and effectively run
the RareX platform. These will include business professionals, technical experts, legal
specialists, rare assets Custodians, Originators, Tokenization Platforms, Auctioneers, and any
other capable, interested party. Ultimately, the memebers of the Foundation will be
determined by a vote from the RareX community.

The Foundation will function much like a traditional board of directors. It will be responsible
for the day-to-day management of the RareX platform. Their duties will include, and not be
limited to, the following tasks:
          Hiring executives and other staff
          Determining company policies, such as fees, etc.
          Introducing new platform functionalities and offerings
          Coordinating with trusted partners
          Settling all disputes
          Managing new proposals from the community
          Promoting the RareX brand

The Foundation will ultimately be elected by the RareX community. There will need to be an
interim management team during the initial development stages before the RareX platform is
fully launched. This will be handled by the separate legal entity called the RareX Company.
However, once the RareX platform is fully up and running, we will hold the first election to
determine the official inaugural RareX Foundation. Once governance is set up and fully
functional the RareX Company and the RareX Foundation will be two separate entities. The
Foundation will be responsible for running the platform and coordinating with trusted part-
ners. The RareX Company will become a third-party originator, solely focused on bringing
assets on to the platform, and will receive the same privileges as other third-party originators.

Voting will occur on-chain so the process is transparent and immutably recorded. To vote in
the election of the members of the RareX Foundation, voters must hold a minimum number
of RRX tokens, which will be at least 1% of all RRX tokens in existence. Elections for the RareX
Foundation will occur every 4 years. Additionally, from time to time, the RareX Foundation
will submit proposals to the broader community for voting. This may include proposals such
as new features, trading terms, trusted partners, and more.

                                                                                              18
Token Sale




Total RRX Supply: 100,000,000

    51% - Public Token Sale        15% - Seed Funding & Presale

    14% - Founding Team            10% - Reserve

    10% - Ambassadors & Advisors



                                                                  19
Fund Allocation




 30% - Platform Development          10% - Legal/Regulatory

 25% - Marketing                     10% - Security & Audits

 20% - Operations, Admin & Support   5% - Reserve




                                                               20
Funding Goals
Private F&F Seed Round: $500k

Friends and family accredited seed investors will receive an equity share in the RareX
Company AND an amount of RRX tokens. The RareX Company will originally be
responsible for bootstrapping the development of the RareX platform, but ultimately will
become a wholly separate for-profit legal entity apart from the RareX Foundation. The
separation will take place at the time of the elections. After such period, the RareX Company
will function as a third-party originator that will specialize in bringing rare assets onto the
RareX platform.




Public Seed Round: $2M

Seed investors will receive an equity share in The Rarex Company AND an amount of RRX.
The initial raise will be a combination Reg CF (up to $1M) for unaccredited retail investors
and a Reg D offering ($1M+), limited to Accredited Investors, that will take place on
StartEngine, SeedInvest or another Crowdfunding platform. This seed investment will be
open to anyone, not just private equity firms, venture capital or accredited investors. In this
way, anyone can purchase equity in The Rarex Company and also be rewarded with RRX
tokens. The number of future tokens offered will be based on the amount invested, offering
greater incentive for higher investment amounts by both unaccredited and accredited
investors.



Public Token Sale: $25.5M; 51M tokens


RRX Price: $0.50

We intend to have a working product ready for immediate use before any public sale of
tokens. The public sale will begin concurrently when the platform is released and ready for
launch. The price of the RRX token will remain unchanged throughout the entire duration of
the token sale. There will be no bonus or incentives for early investors. The public sale will
last up to one year or until the 51M RRX tokens are sold. At the end of one year, if there are
still RRX tokens available for sale, they will be burned. The RRX token will not be listed on
any secondary exchanges, particularly to mitigate speculative trading. It will only be
tradeable and useable on the RareX platform.




                                                                                                  21
Risks
Regulatory authorities are carefully scrutinizing businesses and operations associated to the
crypto industry. In that respect, regulatory measures, investigations or actions
may affect RareX’s business and even limit or prevent it from developing its operations in the
future. Any person undertaking to acquire RRX tokens must be aware that RareX’s business
model and the T&C’s may change or need to be modified because of new regulatory and
compliance requirements from any applicable laws in any jurisdictions.

In such case, any person undertaking to acquire RRX tokens acknowledge and understand
that neither RareX nor any of its affiliates shall be held liable for any direct or indirect loss or
damages caused by such changes and that project parameters, dates, specifications provided
as well as other details technical or not could be subject to change without prior notice.

In addition, RareX has the complete freedom to operate or domicile its business(s) anywhere
suitable provided it complies with the regulatory framework of the requisite jurisdiction.
Please keep in mind that this document is provided for information purposes only and that
under no circumstance should it be considered an effort by RareX to either promote or sell its
own securities.

RRX tokens are not to be considered an investment. The RareX team will do its best
to proceed with the project described within this whitepaper and complete it at the best of its
ability. Unforeseen circumstances might not allow the completion of the project in whole or
partially. RRX tokens can never be considered an official or legally binding investment of any
kind and purchasing the token is done at investors’ own risk.

Acquiring and storing RRX tokens involves various risks, in particular that RareX may not be
able to launch its operations and develop its platform. Therefore, and prior to acquiring RRX
token, you should carefully consider the risks, costs, and benefits of acquiring RRX tokens
within the crowd sale, and, if necessary, obtain independent advice in this regard.

Any interested person who is not in the position to accept nor to understand the risks
associated with the activity (including the risks related to the non-development of RareX
platform and operations) or any other risks as indicated in the white paper, should not
acquire RRX tokens, at this stage or later.

An RRX token does not give any rights on dividend or interest. The RRX token is final and
nonrefundable.

The RRX token is not a share and does not give any right to participate to the general
meeting of The RareX Company and cannot have a performance or a particular value outside
the RareX platform or another affiliate platform. The purchase and use of RRX token shall
therefore not be done for speculative usage.


                                                                                                   26
Risks associated with regulation crowdsales and blockchain-based cryptocurrencies are
mostly unregulated at present. Efforts are being made by various regulatory bodies around
the world including central banks and governments to supervise, regulate, or even restrict
the cryptocurrency market.

Risks associated with new technology and cryptocurrency tokens in general are relatively
new. Due to this nature, unforeseen technology-related events may occur at any time.
Participants comprehend and fully accept all types of related risks involved. RRX tokens
will be issued on the Ethereum blockchain and wil be dependant on it, which comes with
additional risks outside the control of the RareX team. The functionality of the RRX tokens
or the RareX platform will be severely affected should the Ethereum protocol malfunction or
fail.

Risks associated with quantum computers despite the efforts made by the blockchain
community to safeguard the security of cryptocurrency technology, the potential develop-
ment and deployment of quantum computers or any other kind of advanced types of com-
puters in the future may put this security at risk. In such a case, the RRX token will be af-
fected, as well. No fund insurance is provided. All types of funds collected during Pre-ICO
and ICO are in no way insured. Funds may lose their value in whole or completely without
warning. There is no insurance company, private or public, to turn to should something go
wrong with the funds provided.

In case our crowdfunding campaign and distribution of RRX tokens is cancelled, the funds
collected will be returned to the wallets of their respective providers. Funds collected by
the RareX platform towards other crowdsales in the future will be returned to their original
respective wallets should those crowdsales be cancelled by their originators or do not end
successfully.




                                                                                                27
